                         UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF CALIFORNIA


RAYMOND LEE GOINS,
         Plaintiff,                          No. 2:18-cv-0034 CKD P
    vs.


P. BOBBLA, et al.,
            Defendants.                      AMENDED ORDER & WRIT OF HABEAS
                                             CORPUS AD TESTIFICANDUM
                                     /

        Raymond Lee Goins, inmate P-54383, a necessary and material witness in proceedings in
this case on March 4, 2019, is confined in California State Prison, Los Angeles County, in the
custody of the Warden; in order to secure this inmate’s attendance it is necessary that a Writ of
Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate before
the Honorable Magistrate Judge Deborah Barnes, to appear by video-conferencing at California
State Prison, Los Angeles County, March 4, 2019, at 12:00 p.m.

          ACCORDINGLY, IT IS ORDERED that:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify by video-conferencing
before the United States District Court at the time and place above, and from day to day until
completion of court proceedings or as ordered by the court;

        2. The custodian is ordered to notify the court of any change in custody of this inmate
and is ordered to provide the new custodian with a copy of this writ; and


                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden, California State Prison, Los Angeles County, P.O. Box 8457, Lancaster,
CA 93539-8457:
        WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above by video-conferencing, and from day to day
until completion of the proceedings or as ordered by the court.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.

Dated: January 28, 2019
                                                _____________________________________
                                                CAROLYN K. DELANEY
                                                UNITED STATES MAGISTRATE JUDGE


1/bh
goin0034.841.vc
